Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada, (US 20140303617) in view of Avitall, (US 20120143179). 
Regarding claim 1, Shimada discloses (Figures 9-11) a medical apparatus (14) used to acquire electrical activity of patient anatomy, the apparatus (14) comprising: an elongated body; and a tip portion (24) coupled to the elongated body, the tip portion (24) comprising a plurality of substantially flat inflatable sections (64), each inflatable section (64) having a distal end that is unattached, each inflatable section (64) having a plurality of electrodes (26) in a two dimensional array disposed on its outer surface, wherein the plurality of inflatable sections (26), when inflated, cause a portion of the plurality of electrodes (26) to contact a surface of an organ and provide a pathway for physiological fluid to flow through the tip portion (24), ([0034], [0088]). Although Shimada discloses that in a second inflated state (as shown in Figure 10), the inflatable sections (64) are nonoverlapping ([0088]), Shimada fails to disclose that in a first inflated state, at least a portion of each inflatable section overlaps with a portion of another inflatable section. However, Avitall teaches (Figures 20A-20B) a medical apparatus used to acquire electrical activity of patient anatomy, wherein at least a portion of each section (606) of the tip portion overlaps with a portion of an adjacent section (606) in an intermediate inflated state between a deflated state and a fully inflated state ([0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada such that the plurality of sections of the tip portion is able to move between a first state, wherein at least a portion of each inflatable section overlaps with a portion of another inflatable section, and a second state, wherein the plurality of sections are nonoverlapping, as taught by Avitall, because the modification would enable further control of the diameter described by the deployed sections (Avitall; [0086]) since an overlapping contracted state provides an even smaller contracted shape for insertion into even smaller areas/guiding catheters. Furthermore, the overlapping configuration applied in the modified device would ensure that no sharp edges of Shimada’s inflatable sections appear or are exposed that could adversely affect adjacent tissue during advancement or retraction  of the device (Avitall; [0088]).
Regarding claim 2, Shimada further discloses that the tip portion (24) is a tulip balloon portion and the plurality of inflatable sections (64) comprise one or more holes (holes between the plurality of inflatable sections) extending through the plurality of inflatable sections (64) and configured to provide the pathway for physiological fluid to flow through the tip portion (24), ([0034], [0088]). 
	Regarding claim 3, Shimada further discloses that the organ is a heart and the plurality of inflatable sections, when inflated, cause the plurality of electrodes to contact an inner surface of a heart chamber ([0034, [0056], [0088]).
	Regarding claim 7, Shimada further discloses that the plurality of electrodes (26) includes a group of electrodes which form an ablation electrode ([0096]).
Regarding claim 8, Shimada further discloses that the plurality of electrodes (26) are configured to acquire electrical signals from the surface of the organ during a mapping procedure and during an ablation procedure ([0096]).
	Regarding claim 9, Shimada further discloses that the plurality of inflatable sections (64) are configured to provide electrode coverage to acquire electrical activity of each of a plurality of portions of the organ while preventing physiological fluid restriction since physiological fluid is able to flow through the holes between the plurality of inflatable sections (64), ([0034], [0088]).
	Regarding claim 10, Shimada discloses (Figures 9-11) a medical apparatus (14) used to acquire electrical activity of patient anatomy, the apparatus (14) comprising: an elongated body; and a tulip balloon tip portion (24) coupled to the elongated body, the tulip balloon tip portion (24) comprising: a plurality of substantially flat inflatable sections (64) each having a distal end that is unattached, the plurality of inflatable sections (64) configured to provide a pathway for physiological fluid to flow through the tip portion (24), the plurality of inflatable sections (64) each having a plurality of electrodes (26) in a two dimensional array disposed on its outer surface, the plurality of inflatable sections (64) comprising: a first inflatable section; and a second inflatable section ([0034], [0088]). 
Shimada fails to disclose that the plurality of inflatable sections is configured to move between a first state and a second state; wherein at least a portion of the second inflatable section overlaps with a portion of the first inflatable section in the first state, and wherein the first and second inflatable sections are nonoverlapping in the second state. However, Avitall teaches (Figures 20A-20B) a medical apparatus used to acquire electrical activity of patient anatomy, wherein the tip portion comprises a plurality of sections (606) including a first section and a second section. The plurality of sections (606) is configured to move between a first state, in which at least a portion of the second section (606) overlaps with a portion of the first section (606), and a second state, in which the first and second sections (606) are nonoverlapping ([0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada such that the plurality of sections of the tip portion is able to move between a first state, wherein at least a portion of the first section overlaps with at least a portion of the second section, and a second state, wherein the first and second sections are nonoverlapping, as taught by Avitall, because the modification would enable further control of the diameter described by the deployed sections (Avitall; [0086]) since an overlapping contracted state provides an even smaller contracted shape for insertion into even smaller areas/guiding catheters. 
	Regarding claim 11, Shimada further discloses that the plurality of electrodes (26) are configured to contact an inner surface of a heart and acquire electrical signals from the inner surface of a heart chamber during a mapping procedure and during an ablation procedure ([0034], [0056], [0088], [0096]).
	Regarding claim 12, the Shimada/Avitall combination further teaches that the first inflatable section comprises a pair of opposing first inflatable sections (opposite sections 64 of Shimada), the second inflatable section comprises a pair of opposing second inflatable sections (another set of opposite sections 64 of Shimada), and each one of the pair of opposing second inflatable sections are configured to overlap the pair of opposing first inflatable sections in the first state (as taught by Avitall in the rejection of claim 10). 
	Regarding claim 15, Shimada further discloses that in the second state, the plurality of electrodes (26) which are disposed on the outer surface contact an inner surface of a heart chamber and the first inflatable section is spaced from the second inflatable sections forming a gap to provide the pathway for the physiological fluid to flow ([0034], [0056], [0088], [0096]).
Regarding claim 16, Shimada further discloses that the plurality of inflatable sections (64) comprise one or more holes (spaces between the inflatable sections) to provide the pathway for physiological fluid to flow ([0034], [0056], [0088], [0096]).
	Regarding claim 17, Shimada further discloses that the plurality of electrodes (26) includes a group of electrodes which form an ablation electrode ([0096]).
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Avitall, as applied to claims 3 and 12 above, and further in view of Pomeranz et al. (US 5345936; hereinafter Pomeranz).
	Regarding claim 4, the Shimada/Avitall combination fails to teach that at least one protrusion extends from the inner surface of the second inflatable section, wherein, in the first state, when the first inflatable section contacts the at least one protrusion, the first inflatable section is caused to flex, causing the plurality of electrodes to contact the inner surface of the heart chamber and cause a portion of the outer surface of the first inflatable section to be spaced from the inner surface of the heart chamber and provide the pathway for the physiological fluid to flow. However, Pomeranz teaches (Figure 11) a medical apparatus used to acquire electrical activity of patient anatomy in which at least one protrusion (spacing means 168) extends from the inner surface of a second inflatable section (second one of elements 163), wherein, in a first open state, when a first inflatable section (first one of elements 163) contacts the at least one protrusion (168), the first inflatable section is caused to flex, causing a plurality of electrodes (197) to contact the inner surface of the heart chamber and cause a portion of the outer surface of the first inflatable section to be spaced from the inner surface of the heart chamber near the other inflatable section and provide a pathway for the physiological fluid to flow (Col. 8, line 1 – Col. 9, line 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shimada/Avitall combination such that the at least one protrusion extends from the inner surface of the second inflatable section, wherein, in the first state, when the first inflatable section contacts the at least one protrusion, the first inflatable section is caused to flex, causing the plurality of electrodes to contact the inner surface of the heart chamber and cause a portion of the outer surface of the first inflatable section to be spaced from the inner surface of the heart chamber and provide the pathway for the physiological fluid to flow, as taught by Pomeranz, because the modification would establish a desired spacing for treatment between the sections during use (Pomeranz; Col. 6, lines 38-42).
Regarding claim 5, the Shimada/Avitall/Fang combination further teaches (Shimada; Figures 9-11) that in the second open state (shown in Figure 10), the first inflatable section (first one of elements 64) and the second inflatable section (second one of elements 64) are spaced from each other and form a gap between each other to provide a pathway for physiological fluid to flow through, as explained previously (Shimada; [0034], [0056], [0088], [0096]).
Regarding claim 13, the Shimada/Avitall combination fails to teach that each of the pair of opposing second inflatable sections comprise one or more protrusions disposed on an inner surface of each of the pair of opposing second inflatable sections and extending along the inner surface from a first protrusion end to a second protrusion end, wherein the one or more protrusions comprise a pair of ridges extending along the inner surface between one end of the one opposing first inflatable section and a second end of the one opposing first inflatable section; and in the first open state, one of the opposing first inflatable sections is configured to contact the first protrusion end of the one or more protrusions of an adjacent opposing second inflatable section and the other one of the opposing first inflatable sections is configured to contact the second protrusion end of the one or more protrusions of the adjacent opposing second inflatable section and flex, causing a portion of the plurality of electrodes to contact an inner surface of a heart chamber and cause a portion of the outer surface of a corresponding inflatable section to be spaced from the inner surface of the heart chamber and provide the pathway for the physiological fluid to flow. However, Pomeranz teaches (Figure 11) a medical apparatus used to acquire electrical activity of patient anatomy in which each of a pair of opposing second inflatable sections (163) comprise one or more protrusions (spacing means 168) disposed on an inner surface of each of the pair of opposing second inflatable sections (163) and extending along the inner surface from a first protrusion end to a second protrusion end, wherein the one or more protrusions (168) comprise a pair of ridges extending along the inner surface between one end of the one opposing first inflatable section (163) and a second end of the one opposing first inflatable section (163); and in the first open state, one of the opposing first inflatable sections (163) is configured to contact the first protrusion end of the one or more protrusions (168) of an adjacent opposing second inflatable section (163) and the other one of the opposing first inflatable sections (163) is configured to contact the second protrusion end of the one or more protrusions (168) of the adjacent opposing second inflatable section (163) and flex, causing a portion of a plurality of electrodes (197) to contact an inner surface of a heart chamber and cause a portion of the outer surface of a corresponding inflatable section (163) to be spaced from the inner surface of the heart chamber and provide the pathway for the physiological fluid to flow (Col. 8, line 1 – Col. 9, line 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shimada/Avitall combination such that each of the pair of opposing second inflatable sections comprise one or more protrusions disposed on an inner surface of each of the pair of opposing second inflatable sections and extending along the inner surface from a first protrusion end to a second protrusion end, wherein the one or more protrusions comprise a pair of ridges extending along the inner surface between one end of the one opposing first inflatable section and a second end of the one opposing first inflatable section; and in the first open state, one of the opposing first inflatable sections is configured to contact the first protrusion end of the one or more protrusions of an adjacent opposing second inflatable section and the other one of the opposing first inflatable sections is configured to contact the second protrusion end of the one or more protrusions of the adjacent opposing second inflatable section and flex, causing a portion of the plurality of electrodes to contact an inner surface of a heart chamber and cause a portion of the outer surface of a corresponding inflatable section to be spaced from the inner surface of the heart chamber and provide the pathway for the physiological fluid to flow, as taught by Pomeranz, because the modification would establish a desired spacing for treatment between the sections during use (Pomeranz; Col. 6, lines 38-42). 
Response to Arguments
Applicant’s arguments filed 04/19/2022 have been fully considered, but they are not persuasive.
With regard to Applicant’s first argument that the Shimada/Avitall combination fails to teach the invention as claimed in amended claim 1, because Avitall describes a deflated state and an inflated state rather than a first inflated state and a second inflated state, Examiner respectfully disagrees. Although Avitall describes the deflated and inflated states of the tip section, there are also various states of inflation/deflation that the tip section may assume. The Shimada/Avitall combination is used to teach that the inflatable sections of Shimada may be overlapped in the deflated state and then moved to non-overlapped in the inflated state, as in Avitall. Therefore, in an intermediate first inflated state, between the deflated state and the inflated state, at least a portion of each inflatable section overlaps with a portion of another inflatable section in the modified device. With regard to Applicant’s second argument that Shimada does not teach the tulip-petal shaped sections carrying a large number of electrodes (e.g. 200 electrodes), as required by the invention Examiner notes that the claims do not recite this requirement. The claims only require that the tulip-shaped sections carry electrodes in a two dimensional array. The electrodes (26) of Shimada are also arranged in a two dimensional array on the tulip-shaped sections, as seen in Figure 9. Since the claims do not require that the sections carry a large number of electrodes (e.g. 200 electrodes) arranges in multiples rows/columns, as stated in Applicant’s arguments, Examiner maintains that Shimada teaches the electrodes as claimed. With regard to Applicant’s third argument that it would not be obvious to combine the Shimada and Avitall references because the inflation feature of Avitall would not achieve the same effect with the arms of Shimada being unattached at the distal ends, Examiner respectfully disagrees. As explained above, the Shimada/Avitall combination is used to teach that the inflatable sections of Shimada may be overlapped in the deflated state and then moved to non-overlapped in the inflated state, as in Avitall. This does not require that the distal ends of the sections are attached. The inflatable sections may be overlapped in the deflated state without being attached at the distal end, just like the petals of a flower. There is also motivation to combine the two references since providing an overlapping contracted state in the modified device provides an even smaller contracted shape for insertion of Shimada’s inflatable sections into even smaller areas/guiding catheters. Furthermore, the overlapping configuration in the modified device would ensure that no sharp edges of Shimada’s inflatable sections appear or are exposed that could adversely affect adjacent tissue during advancement or retraction of the device (Avitall; [0088]). Therefore, Examiner maintains that the rejections using the Shimada/Avitall combination remain tenable. 
Furthermore, as explained in the Advisory Action dated 05/25/2022, Examiner notes that Applicant’s arguments with respect to independent claim 10 are presented as the same arguments with respect to amended independent claim 1, specifically the amendments newly added to claim 1. However, these amended claim limitations are not found in independent claim 10 presently. Therefore, these arguments are irrelevant to the present independent claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794